Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-9 are objected to because of the following informalities. Appropriate correction is required.
Claim 8. The limitation “the range” lacks antecedent basis.
Furthermore, “the rise … provides and anode-to-charge plate distance” uses a conjunction instead of an article. The Examiner recommends using “the” since “anode-to-charge plate distance” in claim 1 provides antecedent basis.

Claim 9. The two limitations “the range” lack antecedent basis.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 8 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 8. This claim depends from now canceled claim 7. It is unclear which claim this claim depends from, thus this claim is indefinite.
For purposes of examination, this claim will be assumed to depend from claim 1. 

Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 8 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Mayer et al., U.S. Patent App. Pub. No. 2012/0000786 A1 [hereinafter Mayer] in view of Tarsa et al., U.S. Patent App. Pub. No. 2007/0158668 A1 [hereinafter Tarsa], Hisashi (久) et al., JP S62-158838 U, and Rauenbusch et al., W.O. Int’l Pub. No. 2017/021489 A1 [hereinafter Rauenbusch]. A machine translation was used for Hisashi et al. [hereinafter Hisashi].
The body of the claim is generally written with parentheses following the limitations indicating the prior art's teachings and/or examiner notes.

Claim 1. The following references teach this claim.
I. Mayer
An electroplating apparatus for electroplating a wafer, the electroplating apparatus comprising: 
a wafer holder for holding a wafer during an electroplating operation wafer holder (wafer holder holding wafer 145; Mayer [0112], figs. 1A-1C, 2B, 2G-2H); 
a plating cell configured to contain an electrolyte during the electroplating operation (plating cell containing electrolyte; Mayer [0112], fig. 2H); 
an anode chamber disposed within the plating cell (lower anode chamber; id.); 
a charge plate disposed within the anode chamber (charge plate 243; id.); and 
an anode positioned above the charge plate within the anode chamber (anode 242; id.) … .  
II. Standoff Pins – Tarsa and Hisashi
Mayer is silent on a plurality of standoff pins, wherein the anode is supported above the charge plate by the plurality of standoff pins, each standoff pin including a head, a stem, and a foot, wherein a portion of the stem of each standoff pin passes through the anode, and wherein each standoff pin passing through the anode includes a rise that includes a thickness dimension of the anode. 
However, Hisashi teaches standoff pins 3 comprising a head, upper section 4a1 (i.e. stem), and a mount 4a2 (i.e. foot). Hisashi pp. 1-2, figs. 1, 3, 5, 8.
Tarsa teaches using standoffs 125 to bring an anode closer to the substrate for more uniform and efficient deposition. Tarsa [0080], figs. 9-10.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s anode by placing the anode on Hisashi’s standoffs to bring the anode closer to the substrate for more uniform and efficient deposition as taught by Tarsa.
III. Distance - Rauenbusch
Mayer is silent on the rise configured, based on the thickness dimension of the anode, to provide a selected anode-to-charge plate distance.
Rauenbusch teaches that reducing the distance between the anode and substrate would also lead to a more effective treatment in electrochemical treatment and would be balanced with parallelism considerations. Rauenbusch p. 1 ll. 11-27, fig. 11.
In order to make this distance determination between the anode and substrate, a person having ordinary skill in the art would have also realized that he would have to size the rise of the standoff pins to take into account the thickness of the anode and the distance between the anode to the charge plate in order to make the desired anode-substrate distance.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s apparatus with Rauenbusch’s considerations including realizations such as the rise and the thickness of the anode to achieve a desired anode-substrate distance.

Claim 2. The electroplating apparatus of claim 1, wherein the anode chamber is a membrane-less anode chamber (membrane may be replaced by adjusting the through hole pattern to get desired flows, figure without a membrane). Mayer [0108], [0139], fig. 7B.
Alternatively, Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s membrane with an adjusted through hole pattern to yield the predictable result of getting desired flows.

Claim 3. The electroplating apparatus of claim 1, further comprising a flow-shaping plate or CIRP positioned between a wafer held in the wafer holder and the anode during the electroplating operation (flow shaping plate 202). Mayer [0113], fig. 2H.

Claim 8. Mayer is silent on the electroplating apparatus of claim 7, wherein a height of the plurality of standoff pins provides the anode-to-charge plate distance in the range 0.39 to 0.59 inches.  
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
A person having ordinary skill would have recognized that the resulting gap between the anode and the charge plate is a variable that achieves the recognized result of affecting the distance between the anode and the substrate since more distance between the anode and the charge plate would lead to less distance between the anode and substrate. By extension this affects the deposition’s uniformity, efficiency, and/or effectiveness, hence making it a result-effective variable. See claim 1 rejection.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Mayer in view of Tarsa, Hisashi, and Rauenbusch as applied to claim 1 above, and further in view of Yamamoto et al., U.S. Patent App. Pub. No. 2008/0029398 A1 [hereinafter Yamamoto].
Claims 5-6. Mayer is silent on (claim 5) the electroplating apparatus of claim 1, wherein the anode is a composite anode and includes a plurality of anode layers and (claim 6) the electroplating apparatus of claim 5, wherein each layer of the plurality of anode layers is displaced with respect to one another to define open or varied pores of a mesh structure for the anode.  
However, Yamamoto teaches an apparatus comprising an anode 398 comprising two anode plates 312a and 312b which are rotated with respect to each other. Yamamoto [0166]-[0167], figs. 22-27B. Yamamoto further teaches the apparatus comprises anode plates comprised of conductors with a surface coating of platinum or iridium oxide making the anode a composite. Id. Yamamoto teaches that the apparatus will lead to a more uniform plating thickness distribution. Yamamoto [0178], figs. 22-27B, see also [0168]-[0177].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s anode with Yamammoto’s apparatus comprising an anode in order to achieve a more uniform plating thickness distribution.
	
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer in view of in view of Tarsa, Hisashi, and Rauenbusch as applied to claim 1 above, and further in view of Yamamoto and Chua et al., U.S. Patent App. Pub. No. 2013/0334052 A1 [hereinafter Chua]. 
Claim 4. Mayer is silent on the electroplating apparatus of claim 1, wherein a portion of the charge plate is sealed to a wall of the plating cell.  
However, it would have been obvious to have modified Mayer’s apparatus with a space between the anode and charge plate and with mesh anodes as taught by Tarsa, Yamamoto, and Rauenbusch. See claims 1, 5-6, & 8 rejections.
Chua teaches an apparatus comprising an anolyte delivery manifold 905 and a current distribution plate 1011 with patterned holes which deliver anolyte to the anode(s). Chua [0085]-[0086], figs. 9-10, 12. Chua further teaches that the current distribution plate 1011 lays against the top of the plating cell floor/wall leading to the manifold 905. Id. A person having ordinary skill in the art would also have wanted to have sealed between the floor/wall leading to the delivery manifold 905 and current distribution plate 1011 by using seals such as o-rings like in o-ring recesses 915 to ensure that the flow is forced to go through the distribution plate 1011. A person having ordinary skill would recognize this delivery of anolyte to the anode would spread out the flow of anolyte which would distribute the anolyte across the anode.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s charge plate with Chua’s apparatus comprising the current distribution plate sealed to the floor/wall in order to distribute the anolyte across the anode. 

Claim 9 is rejected under 35 U.S.C. § 103 as being unpatentable over Mayer in view of Tarsa, Hisashi, and Rauenbusch as applied to claim 1 above, and further in view of Yamamoto, Chua, and Chen et al., U.S. Patent App. Pub. No. 2014/0262796 A1 [hereinafter Chen].
Claim 9. The electroplating apparatus of claim 1, wherein the charge plate includes a plurality of holes formed therein (rejected for similar reasons stated in the claim 4 rejection).
I. Diameter – Mayer
Mayer is silent on each hole in the charge plate having a diameter in the range 0.03 to 0.05 inches.
But Chua’s holes in the charge plate must have some diameter. Thus a person having ordinary skill in the art would have looked to the prior art for guidance.
Mayer teaches holes in flow shaping plates having 0.03 inches in diameter or less result in laminar flow which has the flow hit a target hard and directly. Mayer [0075].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s holes to have a diameter of 0.03 inches or less to have the flow hit the anode hard and directly.
II. Grid - Chen
Mayer is silent on being distributed in a grid pattern.
However, Chen teaches an apparatus comprising holes in a grid pattern so that electrolyte can move uniformly. Chen [0022], figs. 1-2.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s hole pattern with Chen’s grid pattern to move the electrolyte uniformly. Alternatively, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s pattern with Chen’s pattern to yield the predictable result of having a suitable hole pattern to pass electrolyte.
III. Grid Spacing – Result-effective variable
Mayer is silent on having a grid spacing in the range 0.4 to 0.7 inches.
A result-effective variable is a variable which achieves a recognized result. The determination of the optimum or workable ranges of a result-effective variable is routine experimentation and therefore obvious. MPEP § 2144.05.
A person having ordinary skill would have recognized that the grid spacing is a variable that achieves the recognized result of the number of holes and hence affecting the flow rate, therefore making it a result-effective variable. See Mayer [0074]-[0076] (describing the flow rate and how it results on the impinging).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the variable and determined the optimum or workable range to be inclusive of the claimed range/value(s).
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hosung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794